Examiner’s Amendment/Comment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. Faustino Lichauco on July 6, 2022. 
The application has been amended as follows: 
claim 16 at line 8: “drum” has been changed to “cylinder”;
claim 16 at line 16: “at said vacuum drum” has been inserted after “vacuum”;
claim 16 at line 20: “at said vacuum drum” has been inserted after the first recitation of
“vacuum”; and 
claim 21 at line 4, after “systems” the following has been inserted – “, wherein said
variations in operation comprise at least one of variations in relative pressure prevailing in said first and/or second vacuum systems and variations in rotation speed and/or rotation direction of said vacuum cylinder and/or said vacuum drum”.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: please see the Office action mailed 6/29/22 at page 2.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA LAMEY GRAY whose telephone number is (571)272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745